DETAILED ACTION
This Office Action is in response to the application filed on 31 May 2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 8 December 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US 2019/0373586 A1), hereinafter Verma, in view of Chen et al (US 2020/0177425 A1), hereinafter Chen.

Regarding Claim 1, Verma discloses a first wireless device (see Figure 3 and paragraph 122; a first wireless device/AP 300) comprising: 
a network interface (see Figure 3 and paragraph 122; a network interface/network communications module 370) to communicate using up to 16 spatial streams in a wireless network with wireless devices (see Figure 1 and paragraphs 100, 142 and 148; to communicate/communication using up to 16 spatial streams/(sixteen different spatial streams) in a wireless network/(wireless communication system 100 as shown in Figure 1) with wireless devices/different STAs); and 
at least one processor (see Figure 3 and paragraph 122; at least one processor/processor 310) operatively connected to the network interface (see Figure 3 and paragraph 122; operatively connected to the network interface/network communications module 370) and configured to send a control information element that specifies (see Figure 2B and paragraphs 113, 115 and 138; and configured to send/receive a control information element/(HE-SIG-B field 234) that specifies), for each of a plurality of the wireless devices (see Figure 1 and paragraph 113; for each/each of a plurality of the wireless devices/number of stations), a respective allocation of a maximum of four spatial streams from the 16 spatial streams (see Figure 8 and paragraph 157; a respective allocation/allocated of a maximum of four spatial streams/(up to four spatial streams) from the 16 spatial streams/up to sixteen spatial streams). 
Although Verma discloses a first wireless device as set forth above,
Verma does not explicitly disclose “a minimum of two to”.
However, Chen discloses a first wireless device comprising:
sending a control information element that specifies (see paragraph 66; sending/transmitting a control information element/(HE or EHT frame) that specifies), for each of a plurality of the wireless devices (see Figure 5 and paragraphs 59 and 66; for each of a plurality of the wireless devices/EHT stations 504 and Legacy devices 506), a respective allocation of a minimum of two spatial streams from the 16 spatial streams (see Figure 14 and paragraphs 147 and 154; a respective allocation/allocated of a minimum of two/2 spatial streams/(spatial streams) from the 16 spatial streams/16 spatial streams).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a minimum of two to” as taught by Chen in the system of Verma so devices are able to operate with both newer protocols and with legacy device protocols (see page 1, paragraph 3 of Chen).
Regarding Claim 2, Verma discloses the first wireless device wherein the control information element includes, for each of the plurality of the wireless devices: 
a resource unit allocation indicator (see Figure 6 and paragraph 141; a resource unit allocation indicator/SIG-B field 610) that indicates a resource unit allocation for the wireless device (see Figure 6 and paragraph 141; that indicates a resource unit allocation/(STA ID) for the wireless device/STA), and a spatial stream allocation indicator that indicates a number of the spatial streams allocated to the wireless device (see Figure 6 and paragraph 142; and a spatial stream allocation indicator/(spatial configuration for the STA) that indicates a number of the spatial streams/(up to four spatial streams) allocated/allocated to the/each wireless device/STA).
Regarding Claim 3, Verma discloses the first wireless device, wherein the control information element includes, for each of the plurality of the wireless devices (see Figure 6 and paragraph 141; for each of the plurality of the wireless devices/two STAs), a respective user specific field (see Figure 6 and paragraph 141; a respective user specific field/user specific field 620), the user specific field for each wireless device (see Figure 6 and paragraph 141; the user specific field/(user specific field 620) for each wireless device/two STAs) comprising:
a wireless device identifier that identifies the wireless device (see Figure 6 and paragraph 141; a wireless device identifier/(STA ID) that identifies/ID the wireless device/STA), the resource unit allocation indicator for the wireless device (see Figure 6 and paragraph 141; the resource unit allocation indicator/SIG-B field 610) for the wireless device/STA), and the spatial stream allocation indicator for the wireless device (see Figure 6 and paragraph 141; and the spatial stream allocation indicator/(spatial configuration for the STA) for the wireless device/STA).
Regarding Claim 4, Verma discloses the first wireless device wherein the spatial stream allocation indicator has a length of 2 bits (see Figure 6 and paragraph 142; the first wireless device wherein the spatial stream allocation indicator has a length of 2 bits/up to four bits).
Regarding Claim 7, Verma discloses the first wireless device, wherein the control information element is part of a preamble of a physical data unit (see Figure 2B and Figure 7 and paragraphs 108-109, 113 and paragraph 147; wherein the control information element/(spatial configuration field 720) is part of a preamble/(legacy preamble portion 222) of a physical data unit/frame 220).
Regarding Claim 8, Verma discloses the first wireless device, wherein the control information element is part of a signal (SIG) field in a physical header of a wireless local area network (WLAN) frame (see Figures 2B and 6 and paragraphs 108-109, 113, 138-139 and 142; wherein the control information element/(indications of spatial streams allocated to each individual STA) is part of a signal (SIG) field/(HE-SIG-B field 234) in a physical header/header of a wireless local area network (WLAN) frame/WLAN frame 220).
Regarding Claim 9, Verma discloses the first wireless device, wherein the first wireless device is an access point (AP) (see Figure 3 and paragraph 122; wherein the first wireless device is an access point (AP)/AP 300).
Regarding Claim 10, Verma discloses the first wireless device, wherein the network interface (see Figure 3 and paragraph 122; wherein the network interface/network communications module 370) is configured to perform multi-user multiple-input and multiple-output (MU-MIMO) communications using up to the 16 spatial streams (see paragraph 99; is configured to perform multi-user multiple-input and multiple-output (MU-MIMO)/MU-MIMO communications using up/up to/to the 16 spatial streams/sixteen spatial streams).
Regarding Claim 11, Verma discloses the first wireless device wherein the control information element includes a common field that includes a resource unit allocation indicator that indicates a resource unit allocation for the plurality of wireless devices (see Figure 6 and paragraph 142; wherein the control information element includes a common field/(common field 615) that includes a resource unit allocation indicator/(RU allocation table) that indicates a resource unit allocation/(RU allocation) for the plurality of wireless devices/STAs) and a device number indicator that indicates the number of the plurality of wireless devices (see Figures 1 and 6 and paragraphs 140 and 142; and a device number indicator that indicates/(number of users in MU-MIMO allocations) the number of the plurality of wireless devices/STAs as shown in Figure 1); and 
the control information element includes (see Figure 2B and paragraphs 113, 115 and 138; the control information element/(HE-SIG-B field 234) includes), for each of the wireless devices (see Figure 2B and paragraphs 113 and 115; for each of the wireless devices/STAs), a respective device specific field that includes a spatial stream allocation indicator for the wireless device (see Figure 7 and paragraphs 145, 147-148; a respective device specific field/(spatial stream field 730) that includes a spatial stream allocation indicator/(indicate starting spatial stream allocated to the STAs) for the wireless device/STA).
Regarding Claim 12, Verma discloses the first wireless device, wherein the spatial stream allocation indicator indicates a number of spatial streams allocated for the wireless device (see Figure 7 and paragraphs 145, 147-148; wherein the spatial stream allocation indicator/(indicate starting spatial stream allocated to the STAs) indicates a number/number of spatial/spatial streams/streams allocated for the/the wireless device/STA).
Regarding Claim 13, Verma discloses the first wireless device wherein the spatial stream allocation indicator has a length of 2 bits (see Figure 6 and paragraph 142; the first wireless device wherein the spatial stream allocation indicator has a length of 2 bits/up to four bits).
Regarding Claim 14, Verma discloses a method of a first wireless device comprising: 
communicating with up to four wireless devices using up to 16 spatial streams in a wireless network (see Figure 1 and paragraphs 100-101, 113 and 157; communicating/communication with up to four wireless devices/(STAs 115 as shown in Figure 1) using/allocate up/up to/to 16/sixteen spatial/spatial streams/streams in a wireless network/wireless communication system 100), wherein each of the wireless devices is allocated a maximum of four spatial streams (see Figure 8 and paragraph 157; wherein each of the wireless devices/STAs is allocated/allocated a maximum of four spatial streams/up to four spatial streams); and 
sending a control information element that specifies (see Figure 2B and paragraphs 113, 115 and 138; sending/receive a control information element/(HE-SIG-B field 234) that specifies), for each of a plurality of the wireless devices (see Figure 1 and paragraph 113; for each/each of a plurality of the wireless devices/number of stations), a respective allocation a maximum of four spatial streams from the 16 spatial streams (see Figure 8 and paragraph 157; a respective allocation/allocated of a maximum of four spatial streams/(up to four spatial streams) from the 16 spatial streams/up to sixteen spatial streams).
Although Verma discloses a method of a first wireless device as set forth above,
Verma does not explicitly disclose “a minimum of two to”.
However, Chen discloses a method of a first wireless device comprising:
communicating with up to four wireless devices using up to 16 spatial streams in a wireless network (see Table 6 and Figure 5 and paragraphs 59-60; communicating/communication with up to four wireless devices/(4 users) using up to 16/16 spatial/spatial streams/streams in a wireless network/WLAN 500), wherein each of the wireless devices is allocated a minimum of two spatial streams (see Figures 5 and 14 and paragraphs 147 and 154; wherein each of the wireless devices/(EHT stations 504 and Legacy devices 506) is allocated a minimum of two/2 spatial streams/spatial streams).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a minimum of two to” as taught by Chen in the system of Verma so devices are able to operate with both newer protocols and with legacy device protocols (see page 1, paragraph 3 of Chen).
Regarding Claim 15, Verma discloses the method wherein the control information element includes, for each of the plurality of the wireless devices: 
a resource unit allocation indicator (see Figure 6 and paragraph 141; a resource unit allocation indicator/SIG-B field 610) that indicates a resource unit allocation for the wireless device, and a spatial stream allocation indicator that indicates a number of the spatial streams allocated to the wireless device (see Figure 6 and paragraph 141; that indicates a resource unit allocation/(STA ID) for the wireless device/STA), and a spatial stream allocation indicator that indicates a number of the spatial streams allocated to the wireless device (see Figure 6 and paragraph 142; and a spatial stream allocation indicator/(spatial configuration for the STA) that indicates a number of the spatial streams/(up to four spatial streams) allocated/allocated to the/each wireless device/STA).
Regarding Claim 16, Verma discloses the method, wherein the control information element includes, for each of the plurality of the wireless devices (see Figure 6 and paragraph 141; for each of the plurality of the wireless devices/two STAs), a respective user specific field (see Figure 6 and paragraph 141; a respective user specific field/user specific field 620), the user specific field for each wireless device (see Figure 6 and paragraph 141; the user specific field/(user specific field 620) for each wireless device/two STAs) comprising: 
a wireless device identifier that identifies the wireless device (see Figure 6 and paragraph 141; a wireless device identifier/(STA ID) that identifies/ID the wireless device/STA), the resource unit allocation indicator for the wireless device (see Figure 6 and paragraph 141; the resource unit allocation indicator/SIG-B field 610) for the wireless device/STA), and the spatial stream allocation indicator for the wireless device (see Figure 6 and paragraph 141; and the spatial stream allocation indicator/(spatial configuration for the STA) for the wireless device/STA).
Regarding Claim 17, Verma discloses the method wherein the spatial stream allocation indicator has a length of 2 bits (see Figure 6 and paragraph 142; the first wireless device wherein the spatial stream allocation indicator has a length of 2 bits/up to four bits).
Regarding Claim 20, Verma discloses the method wherein the control information element is part of a signal (SIG) field in a physical header of a wireless local area network (WLAN) frame (see Figures 2B and 6 and paragraphs 108-109, 113, 138-139 and 142; wherein the control information element/(indications of spatial streams allocated to each individual STA) is part of a signal (SIG) field/(HE-SIG-B field 234) in a physical header/header of a wireless local area network (WLAN) frame/WLAN frame 220).

Claim(s) 5-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Chen and further in view of Huang et al (US 2021/0136605 A1), hereinafter Huang.

Regarding Claim 5, Although Verma discloses the first wireless device as set forth above,
Verma does not explicitly disclose “a 4-bit index that maps to a respective spatial configuration, and wherein different values of the 4-bit index map to different spatial configurations that correspond to different allocations of spatial streams”.
However, Huang discloses the first wireless device, wherein the control information element includes, for each of the plurality of the wireless devices: 
a 4-bit index that maps to a respective spatial configuration (see Figure 10 and paragraph 102; a 4-bit index/(4 bits) that maps to a respective spatial configuration/16 spatial streams), and wherein different values of the 4-bit index map to different spatial configurations that correspond to different allocations of spatial streams (see Figure 10 and paragraph 102; and wherein different values of the 4-bit index/(4 bits) map to different spatial/spatial configurations that correspond to different allocations of spatial streams/16 spatial streams).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a 4-bit index that maps to a respective spatial configuration, and wherein different values of the 4-bit index map to different spatial configurations that correspond to different allocations of spatial streams” as taught by Huang in the system of Verma to provide systems and methods for high throughput (HT) control information and field extension (see page 1, paragraph 2 of Huang).
Regarding Claim 6, Although Verma discloses the first wireless device as set forth above,
Verma does not explicitly disclose “a non-transitory storage medium to store a spatial configuration table, wherein the spatial configurations are represented by different entries of the spatial configuration table”.
However, Chen discloses the first wireless device, further comprising:
a non-transitory storage medium to store a spatial configuration table (see Figure 15 and paragraphs 84-86, 89 and 156; a non-transitory/non-transitory storage/storing medium/media to store a spatial configuration table/spatial configuration table), wherein the spatial configurations are represented by different entries of the spatial configuration table (see Figure 15 and paragraph 156; wherein the spatial/spatial configurations/configurations are represented by different entries/(indicating an index of a row and the row indicating a position and number of spatial streams) of the spatial configuration table/spatial configuration table).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a non-transitory storage medium to store a spatial configuration table, wherein the spatial configurations are represented by different entries of the spatial configuration table” as taught by Chen in the system of Verma so devices are able to operate with both newer protocols and with legacy device protocols (see page 1, paragraph 3 of Chen).
Regarding Claim 18, Although Verma discloses the method as set forth above,
Verma does not explicitly disclose “a 4-bit index that maps to a respective spatial configuration, and wherein different values of the 4-bit index map to different spatial configurations that correspond to different allocations of spatial streams”.
However, Huang discloses the first wireless device, wherein the control information element includes, for each of the plurality of the wireless devices: 
a 4-bit index that maps to a respective spatial configuration (see Figure 10 and paragraph 102; a 4-bit index/(4 bits) that maps to a respective spatial configuration/16 spatial streams), and wherein different values of the 4-bit index map to different spatial configurations that correspond to different allocations of spatial streams (see Figure 10 and paragraph 102; and wherein different values of the 4-bit index/(4 bits) map to different spatial/spatial configurations that correspond to different allocations of spatial streams/16 spatial streams).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a 4-bit index that maps to a respective spatial configuration, and wherein different values of the 4-bit index map to different spatial configurations that correspond to different allocations of spatial streams” as taught by Huang in the system of Verma to provide systems and methods for high throughput (HT) control information and field extension (see page 1, paragraph 2 of Huang).
Regarding Claim 19, Although Verma discloses the method as set forth above,
Verma does not explicitly disclose “storing a spatial configuration table in a non-transitory storage medium of the first wireless device, wherein the spatial configurations are represented by different entries of the spatial configuration table”.
However, Chen discloses the method, further comprising:
storing a spatial configuration table in a non-transitory storage medium of the first wireless device (see Figure 15 and paragraphs 84-86, 89 and 156; storing/storing a spatial configuration table/(spatial configuration table) in a non-transitory/non-transitory storage/storing medium/media of the first wireless device/AP), wherein the spatial configurations are represented by different entries of the spatial configuration table (see Figure 15 and paragraph 156; wherein the spatial/spatial configurations/configurations are represented by different entries/(indicating an index of a row and the row indicating a position and number of spatial streams) of the spatial configuration table/spatial configuration table).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a non-transitory storage medium to store a spatial configuration table, wherein the spatial configurations are represented by different entries of the spatial configuration table” as taught by Chen in the system of Verma so devices are able to operate with both newer protocols and with legacy device protocols (see page 1, paragraph 3 of Chen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 2021/0045151 A1) discloses Physical Layer Preamble And Signaling for Wireless Communication.  Specifically, see Tables 7-9 and Figure 26 and paragraph 40, 53, 60, 190, 192-193, 242-243.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469